                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

ERIC SCHILLING, BLAINE KROHN,
and ERIK SINCLAIR,

                               Plaintiffs,                         OPINION AND ORDER
         v.
                                                                        16-cv-202-wmc
PGA INC.,

                               Defendant.


         The parties cross-move for summary judgment in this hybrid FLSA collective action

and Rule 23 class action claiming violations of Wisconsin state labor laws. (Dkt. ##85,

90.)      Because the claims largely turn on questions of statutory and regulatory

interpretation, the court opted to hold an oral argument on their motions.            Having

reviewed the parties’ briefs and supporting materials, and now having the benefit of

additional argument, the court will grant summary judgment to defendant as a matter of

law on (1) plaintiffs’ state law claim and FLSA claim based on a “cash fringe” overtime

theory and (2) plaintiffs’ state law claim based on the straight time average rate overtime

theory. This leaves only plaintiff Eric Schilling’s individual claim that he was misclassified

as a subjourney person, rather than as a general laborer. Given the parties’ material factual

disputes about Schilling’s alleged work as a general laborer, the court will deny plaintiffs’

motion as to this claim and proceed to a bench trial to resolve those disputes. 1




1
    Only plaintiffs moved for summary judgment on this claim.
                                      UNDISPUTED FACTS 2

          A. Overview of the Parties

          Plaintiffs Eric Schilling and Blaine Krohn were employed by of PGA, Inc. from May

21, 2015, to August 6, 2015. During this period, both worked on the UWSP Debot Hall

Project. Plaintiff Eric Sinclair was also employed by PGA between September 2014 and

August 2015. During his employment, he worked on the Harvey Hall Renovation - Phase

2 Project.


          B. Cash Fringe Overtime Claim

          The Wisconsin Department of Workforce Development (“DWD”) issues prevailing

wage determinations for each eligible project by trade with separate columns for that

trade’s hourly basic rate of pay, fringe benefit rate, and total-package-compensation hourly

rate. For each Wisconsin prevailing wage project on which PGA worked, therefore, DWD

issued a prevailing wage determination, including the two projects on which plaintiffs

worked. 3

          PGA also provided some fringe benefits to its employees during this relevant period,

such as compensation for health insurance premiums and contributions to their 401(k)

plans. The hourly value of employer contributions for fringe benefits can be computed by

dividing the annual cost of the contributions by 2,080 hours. Typically, the hourly value




2
    Unless otherwise noted, the court finds the following facts materials and undisputed.

3
 Defendant points out that Krohn and Schilling’s wage rates were governed by separate prevailing
wage determinations for apprentices and/or subjourney persons, but like the other prevailing wage
determinations, these also include an hourly basic rate of pay, hourly fringe benefit, and the total
package compensation hourly rate.
                                                   2
of the fringe benefits paid by PGA on behalf of its employees is lower than the fringe benefit

rate on the prevailing wage determination. For prevailing wage projects, therefore, PGA

must pay its employees this deficit as a cash payment reported on a W-2 as “wages, tips or

other compensation.” The parties refer to this payment as the “cash fringe.”

       In calculating overtime, PGA pays its employees on prevailing wage jobs 1.5 times

the hourly basic rate, then it adds the cash fringe payment to that amount. PGA does not,

however, pay an overtime premium on the cash fringe payment. In other words, PGA does

not pay its employees 1.5 times the combined hourly basic rate of pay and the cash fringe.

As an illustration, if an employee’s basic rate was $50 and his cash fringe was $10, for an

overtime hour, PGA would pay the employee $85 (($50*1.5) + $10), rather than the

$97.50 (($50 + $10)*1.5) that plaintiffs claim is required under the FLSA and state wage

and labor law.

       Material to plaintiffs’ claim of willfulness, defendant proposes several other facts

about its efforts to confirm the method for calculating overtime. DWD advises Wisconsin

employees that payments for cash fringe benefits need not be included in the overtime

premium calculation. 4 Indeed, DWD issued wage determination letters to PGA advising

how employers should calculate overtime for state prevailing wage projects. PGA’s Vice

President and CFO Tom Barnetzke even had telephone conversations with multiple people

in DWD’s prevailing wage department, confirming that the overtime premium need not




4
 Plaintiffs do not dispute this, but as addressed in the opinion below, argue that the DWD’s
publications are inconsistent with DWD Admin. Code § 290.05.

                                              3
be paid on the cash fringe portion. 5 Finally, on October 22, 2014, Gail Woznicka, PGA’s

controller, attended a presentation by the Association of Building Contractors entitled

“Prevailing Wage: The Basics and Beyond” that addressed state and federal prevailing wage

laws. Among other topics, the question of overtime pay was covered, and Woznicka noted

in her copy of the PowerPoint presentation that overtime pay for both federal and state

law prevailing wage projects is calculated based on the hourly basic rate only. 6


       C. Straight Time Average Rate Overtime Claim

       During the week of July 20-26, 2015, Sinclair was credited by PGA as having

worked 31 hours of straight time as a general laborer, 9 hours of straight time as a

sheetmetal worker, and 8 hours of overtime as a general laborer. The overtime pay was

calculated using the general laborer rate of $24.21 per hour, while Sinclair’s sheetmetal

worker rate was $28.05. Applying the resulting math, PGA would have paid Sinclair for

that week total wages of $1,293.48. If PGA had paid Sinclair overtime using a straight

time average rate, however, he would have made $1,303.85 -- a difference of $10.37.

Plaintiffs contend that they have “identified numerous examples of PGA computing

overtime pay as 1.5 time the straight time wage rate for the work performed during

overtime hours, rather than 1.5 times the average straight time wage rate earned by the

employee during the workweek.” (Pls.’ PFOFs (dkt. #95) ¶ 24 (citing dkt. #47-7).) In

support, plaintiffs cite to a document titled “payroll analysis,” which appears to be a



5
 Again, plaintiffs do not dispute this, but argue that the telephone conversations only concerned
compliance under Wisconsin law, not under the FLSA.

6
  Once again, plaintiffs dispute whether Woznicka’s understanding only covered federal law
requirements, not what Woznicka was told, nor her resulting understanding of Wisconsin law.
                                               4
spreadsheet created by plaintiffs’ counsel, listing 13 examples of employees purportedly

being paid overtime based on the rate of pay for the work actually completed during the

overtime hours, rather than on a straight time average rate. (Dkt. #47-7.)

       Putting aside the possible problems with plaintiffs’ proof, 7 PGA nonetheless admits

that, at least in some instances, for some employees, it computes overtime using the rate

of work performed by the employee during the overtime hours “pursuant to an agreement

with the employee.” (Def.’s Resp. to Pls.’ PFOFs (dkt. #105) ¶ 23.) In other instances,

however, PGA would calculate overtime pay using a blended, average straight time wage

rate earned by the employee during the workweek. (Id.) In still other instances, PGA

acknowledges calculating “overtime for PGA employees who worked on two or more trade

classifications during the work week based on the higher wage rate worked.” (Id. (emphasis

added).)


       D. Individual Prevailing Wage Claim

       The bulk of plaintiffs’ proposed findings of facts concern individual claims brought

by Schilling and Krohn specifically, challenging the categorization of their work on the

Debot Hall project as subjourney sheet metal work, rather than general laborer work. As

the former, they were paid $18.10 per hour for this work, while the general laborer rate

was $34.88. As detailed in the proposed findings, Schilling and Krohn aver that during

the project -- and they kept track of their time on various tasks -- they worked 90 to 95%

of their time on drilling holes through concrete floors and walls and related work, e.g.,


7
  In response to this proposed finding, defendant contends that the document cited for support was
created by plaintiffs’ counsel and not maintained by PGA, is confusing, is inaccurate and should be
stricken as an improper legal conclusion.
                                                5
cleaning, prepping, etc. (Pls.’ PFOFs (dkt. #95) ¶¶ 27-50.) PGA does not dispute that the

hole drilling work would probably fall in the general laborer classification rather than the

subjourney sheet metal one.



                                         OPINION

I. Class Claims

       A. Cash Fringe Overtime Theory

       As an initial matter, there appears to be no factual dispute that PGA does not include

the cash fringe payment in calculating the overtime rate of pay. Instead, the parties dispute

is over whether this policy violates the law. Plaintiffs claim that defendant’s disregard of

the cash fringe payment in calculating overtime violates both Wisconsin state law and the

FLSA. Accordingly, the court addressed these legal questions at the outset.


         i.      State Law Claim

       In arguing that the exclusion of the cash fringe benefit from the overtime rate

computation violates Wisconsin law, plaintiffs first direct the court to Wis. Admin. Code

DWD § 274.03, which requires employers to “pay to each employee time and one-half the

regular rate of pay for all hours worked in excess of 40 hours per week.” However, this

language from the administrative code neither specifically addresses prevailing wage jobs,

nor is the phrase “regular rate of pay” defined in a way that helps to resolve the parties’

legal dispute.

       Instead, Wis. Admin. Code DWD § 290.05 expressly governs overtime payments

for prevailing wage jobs and requires some unpacking.        The opening sentence of the


                                             6
provision instructs that overtime is calculated as “at least 1.5 times the hourly basic rate of

pay.” Wis. Admin. Code DWD § 290.05 (emphasis added). The regulation then sets forth

a minimum threshold of payment. The rate used to calculate the overtime payment cannot

be less than (1) “the amount determined by the department as the hourly basic rate of pay”;

(2) “the straight time cash payment made to the [employee]”; or (3) “the employee’s

normal hourly basic rate of pay.” Id. (emphasis added).

       With respect to the first provision, the definition of “hourly basic rate” for section

290 was expressly adopted from Wis. Stat. § 103.49(b). Wis. Admin. Code § 290.01(9).

Before repeal, Wis. Stat. § 103.49(b) defined “hourly basic rate” as

              hourly wage paid to any employe, excluding any contributions
              or payments for health insurance benefits, vacation benefits,
              pension benefits and any other bona fide economic benefits,
              whether paid directly or indirectly.

(Pls.’ Reply (dkt. #111) 5; see also Def.’s Opp’n (dkt. #99) (“It is undisputed that ‘hourly

basic rate of pay’ is a defined term under state prevailing wage laws.” (citing Wis. Stat. §

103.49(1)(b); Wis. Admin. Code § 290.01(9)).) The parties agree that definition is still

operative here.

       Plaintiffs nevertheless argue that because the cash fringe is paid directly to

employees and treated as wages for tax purposes, it does not fall within the definition of

“bona fide economic benefit” provided in the Wisconsin Administrative Code.

Specifically, the code defines “bona fide economic benefit” as

              an economic benefit for which an employer makes irrevocable
              contributions to a trust or fund created under 29 USC 186(c)
              or to any other bona fide plan, trust, program or fund no less
              often than quarterly or, if an employer makes annual
              contributions to such a bona fide plan, trust, program or fund,

                                              7
                 for which the employer irrevocably escrows moneys at least
                 quarterly based on the employer’s expected annual
                 contribution.

Wis. Admin. Code DWD § 290.01(3).

       While the court credits plaintiff’s argument as far as it goes, the categories of

payments or contributions excluded from “hourly basic rate” under Wis. Admin. Code

§ 290.01(9) does not appear to be limited by the definition of bona fide economic benefits

under § 290.01(3).       As set forth above, hourly basic rate encompasses § 290.01(3)

payments made both directly or indirectly to employees, whereas the definition of bona

fide economic benefits appears to be limited to payments made directly to a “bona fide

plan, trust program or fund.”        Similarly, § 290.05 -- the specific provision governing

overtime payments for prevailing wage jobs -- allows for exclusion of “cash payments for bona

fide economic benefits” from the overtime premium calculation, which also seems to

contemplate the exclusion of direct payments to employees. All of this is to say that the

first provision -- precluding an overtime rate calculation that is less than “the amount

determined by the department as the hourly basic rate of pay” -- does not require including

the cash fringe in the hourly rate determination, and in turn, the overtime premium

calculation. 8

       Such an approach is also consistent with the DWD’s promulgation of prevailing

wage determinations. As demonstrated by the Debot Project determination, the DWD



8
 The court considered plaintiffs’ proposed supplemental brief on this issue, but it neither addresses
nor explains the apparent expansion of the amount excluded from hourly rate under § 290.05.
(Dkt. #128-1.) As such, while the court will grant plaintiffs leave to file that brief, it does not
change the outcome. Because of this, the court will deny defendant leave to file a supplemental
brief as moot.

                                                 8
tables show “hourly basic rate” (identified as “HBR”) as separate from the “fringe benefit”

(identified as “FB”). From the parties’ description, the cash fringe falls within the “fringe

benefit” category -- it is the difference between PGA’s contributions to bona fide benefits

and the fringe benefit rate. 9 As such, DWD’s determination of hourly basic rate, as shown

in the prevailing wage determinations for each job, does not include the cash fringe in the

hourly basic rate category.

       Finally, plaintiffs appear to concede in their reply brief that their claim is not

furthered by the requirement that overtime payment be at least “the amount determined

by the department as the hourly basic rate of pay.” Instead, they now hang their hat on

the third requirement: that it not be less than the “normal hourly basic rate of pay.”

       Before turning to that last provision, however, plaintiffs also relied on the second

provision in their summary judgment briefing, which requires that the overtime payment

not be less than the “straight time cash payment.” Plaintiffs contend that this phrase

should be given its “plain meaning: The payment of cash for hours worked, regardless of

whether characterized as wages, attributable to straight time rather than overtime premium

compensation.” (Pls.’ Reply (dkt. #111) 6.) For its part, defendant argues that this phrase

“refers to an employee’s regular pay when not working on a prevailing wage project.”

(Def.’s Opp’n (dkt. #99) 3.) As far as the court can tell, and the parties provide no

direction, the regulations do not appear to provide a definition for this phrase.



9
     See DWD Prevailing Wage Determinations for Debot Project, available at
http://dwd.wisconsin.gov/PrevailingWageSearch/PrevailingWage/DeterminationDetail/201302561
(listing hourly basic rate as “HBR” and fringe benefit as “FB,” with the cash fringe falling within
the “FB” category).

                                                9
       The court can easily disregard defendant’s argument. PGA offers no support, nor

even attempts an explanation, for the proposition that “straight time cash payment” refers

to an employee’s rate of pay on non-prevailing wage jobs. Rather, as plaintiffs point out

in their summary judgment briefs, the other threshold requirement -- that the overtime

premium cannot be less than the “normal hourly basic rate” -- would seem to refer to the

rate of pay for non-prevailing wage rates. (Pls.’ Reply (dkt. #111) 5 (“Normal refers to

pay on non-prevailing wage projects.”).) In response to this argument, defendant contends

that normal hourly basic rate is the same as hourly basic rate. For the reasons explained

below, however, this makes no sense.         What is the purpose of the third threshold

requirement if it is the same as the first? Still, plaintiffs conceded at oral argument that

whatever the merits of plaintiffs’ argument in their brief, the second provision of the

regulation also does not advance their theory that defendant was required to include the

cash fringe in the overtime premium calculation.

       Instead, as just noted, plaintiffs argued at oral argument that the third provision --

requiring the overtime premium not be less than “the employee’s normal hourly basic rate

of pay” -- supports their theory that defendant violated state law in calculating overtime

on prevailing wage jobs. Yet contrary to their previous position in their summary judgment

briefing -- that normal refers to non-prevailing wage work -- plaintiffs contend, without any

support, that “normal hourly basic rate” must mean the rate of pay an employee actually

received. Perhaps realizing its position that “normal hourly basic rate” is the same as

“hourly basic rate” flies in the face of basic principles of statutory interpretation, defendant

argued at oral argument that the phrase “normal hourly rate of pay” allowed for the


                                              10
possibility of an employee earning different rates of pay during the same week for different

prevailing wage projects.

       Both parties, however, missed the most obvious definition and one apparently

embraced by the DWD: “normal hourly basic rate” means the hourly basic rate on non-

prevailing wage projects. Indeed, defendant submitted DWD publications that support

this straight-forward interpretation. The first, a multi-page document, part of the Labor

Standards Information Series, titled “Wisconsin’s Prevailing Wage Rate Laws,” provides:

              How is overtime calculated on a public works project?

              Overtime is calculated by multiplying the hourly basic rate of
              pay, listed on the prevailing wage rate determination for the
              trade performed by the worker by 1.5. If the worker’s normal
              rate of pay is higher than the hourly basic rate of pay on the
              prevailing wage rate determination the worker must be paid
              time and one-half at their normal rate of pay. In either event
              the amount specified for fringe benefits on the prevailing wage
              rate determination is required to be paid on all hours worked
              but not at time and one-half. The practice of “banking”
              overtime hours is prohibited.

(Driscoll Decl., Ex. A (dkt. #80-1) 9.) An apparent online resource, titled “Prevailing

Wage Overtime,” similarly provides:

              Time and one-half is only calculated on the applicable hourly
              basic rate of pay indicated on the prevailing wage rate
              determination or the worker’s normal rate of pay, whichever is
              higher. Fringe benefits are only required to be paid at the
              straight time rate.

(Id., Ex. B (dkt. #80-2).)

       Finally, under Wisconsin law, an agency’s interpretation that is reasonable and

consistent with the language of a regulation is entitled to deference. See Kuhnert v. Advanced

Laser Machining, Inc., 2011 WI App 23, ¶ 11, 331 Wis. 2d 625, 794 N.W.2d 805 (“[A]n

                                             11
agency’s interpretation of its own rules and regulations is controlling unless the

interpretation is plainly erroneous or inconsistent with the language of the rule.”). Here,

the court similarly concludes that the third provision -- the one on which plaintiffs relied

at oral argument -- does not further their claim. In light of plaintiffs’ failure to identify a

requirement under state law that defendant’s policy violated, therefore, the court will grant

summary judgment to defendant on plaintiff’s state law “cash fringe” claim.


        ii.   FLSA Claim

       Plaintiffs’ argument with respect to their FLSA claim starts with 29 U.S.C. § 207(e),

which defines the “regular rate” of pay as including “all remuneration for employment paid

to, or on behalf of, the employee.” While this statutory provision carves out various

exceptions, plaintiffs contend that none apply here. In particular, plaintiffs argue that the

FLSA’s exception for fringe benefit compensation in § 207(e)(4) does not apply “when the

cash fringe is paid to the employees in cash, rather than contributed to a trustee or other

third party who would owe fiduciary responsibilities toward the payment.” (Pls.’ Opening

Br. (dkt. #96) 7 (citing Flores v. City of San Gabriel, 824 F.3d 890, 901 (9th Cir. 2016)

(“Because the City pays the unused benefits directly to its employees and not ‘to a trustee

or third person,’ its cash-in-lieu of benefits payments cannot be excluded under

§ 207(e)(4).”)).) From this, plaintiffs argue that because PGA’s cash fringe payments to

its employees on prevailing work projects are taxed, they are not an excepted fringe benefit

under § 207(e)(4). (Pls.’ Opening Br. (dkt. #96) 7 (citing 26 U.S.C. § 3401 (internal

revenue code defining wages)).)




                                              12
       In response, defendant argues that it acted on the advice of the DWD and,

therefore, cannot be found to violate the FLSA. At most, this may go to whether the

violation was willful, but such an argument is not relevant in determining what federal law

required. Defendant also cites to 29 C.F.R. § 5.32 from the federal regulations governing

federally-financed construction, which provides that “[t]he [Davis-Bacon] act excludes

amounts paid by a contractor or subcontractor for fringe benefits in the computation of

overtime under the Fair Labor Standards Act.” In their reply, however, plaintiffs correctly

point out that “[t]he actual Davis-Bacon regulations are clearly inapplicable when PGA’s

work was performed on W[is]consin prevailing wage projects, rather than federally funded

Davis-Bacon projects.” (Pls.’ Reply (dkt. #111) 3.) Accordingly, this regulatory scheme

does not address the required overtime calculation for state-financed construction projects

at issue here.

       Nonetheless, plaintiffs again fail to point to any support for their argument that

“regular rate of pay” necessarily includes the cash fringe under the FLSA. Absent any other

guidance, the court turns to the meaning of “regular rate of pay” under applicable state

law. And having already concluded that state law does not require the cash fringe to be

included in the overtime premium calculation for prevailing wage jobs, the court similarly

rejects plaintiffs’ claim under the FLSA. 10




10
   The parties also moved for summary judgment on plaintiffs’ claim that PGA’s alleged violation
of the FLSA was willful, thus entitling it to a three-year, rather than a two-year, statute of
limitations. See 29 U.S.C. § 255(a). Having granted judgment to defendant on plaintiffs FLSA
claim, the court need not reach this argument, other than to note that the undisputed evidence
appears to foreclose a finding that PGA either knew or showed reckless disregard as to the
requirements of the FLSA. See E.E.O.C. v. O’Grady, 857 F.2d 383, 387 (7th Cir. 1988) (describing
                                               13
       B. Straight Time Average Rate Overtime Theory

       Plaintiffs separately seek to pursue a class-wide claim under state law only for PGA’s

alleged practice of paying overtime based on the rate for the actual work performed during

the overtime hours, rather than a straight-time average hourly rate (or blended rate). In

asserting this claim, plaintiffs acknowledge that the FLSA expressly carves out an exception

to the requirement that the employer pay overtime based on an average rate, where the

overtime premium for “an employee performing two or more kinds of work for which

different hourly or piece rates have been established, is computed at rates not less than one

and one-half times such bona fide rates applicable to the same work when performed during

nonovertime hours.” 29 U.S.C.A. § 207(g)(2).

       Under Wisconsin state law, however, there is no similar express carve-out

exception. 11 Plaintiffs maintain that this court in Wicke v. L&C Insulation, Inc., No. 12-CV-

638-WMC, 2014 WL 2957434, at *11 (W.D. Wis. July 1, 2014), “found as a matter of

law that Wisconsin requires the employer to calculate an overtime rate of pay equal to the

employee’s hours worked during a pay period divided into his regular pay for said pay

period, rather than use the rate for the type of work the employee performed during

overtime hours, to computer overtime pay.” (Pl.’s Opening Br. (dkt. #96) 15.) In Wicke,

however, this court noted that “there may be other acceptable methods of calculating an




“willful” standard under FLSA). Because the willfulness issue is moot, the court also need not
consider defendant’s motion for leave to file supplemental authority on this issue. (Dkt. #124.)

11
   Despite recognizing this express federal carve-out, a related case inexplicably also purports to
assert the same claim under the FLSA. See Sinclair v. PGA, Inc., No. 17-cv-224-wmc (W.D. Wis.
Mar. 21, 2017).

                                                14
hourly rate of pay,” but in that case, “defendant has neither proposed nor explained how

its policy of paying on the rate of the specific work that the employee performed during

overtime hours satisfied the requirement that an employer calculate an hourly rate for

purposes of paying overtime.” Wicke, 2014 WL 2957434, at *11. Here, unlike in Wicke,

plaintiffs’ proposed findings of fact acknowledge that defendant entered into agreements

with some of its employees to be paid overtime based on the rate for the work actually

performed during the overtime hours. (Pl.’s PFOFs (dkt. #95) ¶ 23.)

        In support of this practice, defendant directs the court to a Wisconsin employment

law treatise, in which the author states:

                When an employee works during one week at two or more jobs
                paying different rates of pay or at the same job but at two
                different hourly rates, Wisconsin regulations require use of a
                blended rate. See 29 C.F.R. § 778.115.12 The FLSA permits
                use of an alternative method--that of separate rates. See 29
                C.F.R. § 778.419. In practice, the DWD will accept either of
                the two methods applicable under the FLSA.

1 State Bar of Wisconsin, Wisconsin Employment Law § 5.41 (6th ed. 2016) (identifying

James J. Chiolino as the author of Ch. 5). Unfortunately, the treatise fails to cite any

support for the DWD’s practice. 13



12
  Oddly, the treatise cites to a federal regulation for support of what is required under Wisconsin
regulations. That makes no sense.

13
  Tom Barnetzke, PGA’s CFO, also attaches a document he purportedly received from a prevailing
wage investigator with the DWD, which appears to support defendant’s position that the employer
and employee may enter into an agreement to pay overtime based on one of the rates worked during
the week, rather than an average or blended rate. (See Barnetzke Decl., Ex. B (dkt. #107-2).)
Having no obvious reliability as an official or business record, nor other obvious indicia of reliability,
the document, however, is hearsay, and, therefore, the court cannot and has not considered it for
purposes of deciding the issues before it on summary judgment, other than to bolster defendant’s
state of mind.

                                                   15
        Defendant also directs the court to the Wisconsin Court of Appeals’ decision in

Kuhnert v. Advanced Laser Machine, Inc., No. 2010AP333 (Wis. Ct. App. Jan. 11, 2011).

(See Barnetzke Decl., Ex. A (dkt. #107-1).) However, the Kuhnert court only considered

how to calculate an overtime premium for a salaried employee who the employer improperly

deemed exempt from overtime. While the court explains that DWD’s methodology for

calculating the amount of overtime due is entitled to great deference, the issue actually

addressed in the Kuhnert opinion has no import on the issue presented here, involving as

it does overtime payment calculation for hourly workers.

        All the court is left with, then, is the proposition that the straight time average rate

method is an acceptable method for calculating overtime, and plaintiffs’ failure to point to

any precedent establishing that it is in the only acceptable method. More particularly,

plaintiffs fail to direct the court to any statute or regulation that precludes individual

agreements under state law, similar to those expressly sanctioned under the FLSA. 14 In

light of the FLSA’s regulation, and absent contrary Wisconsin authority requiring a

departure from the parties’ various contractual arrangements, the court will grant summary

judgment to defendant. Specifically, plaintiffs have failed to identify an obligation under




14
  Plaintiffs spend much time in their briefs arguing about the import of § 207(g)(2) under the
FLSA, and subsequent to that briefing, filed a motion for leave to cite supplemental authority
holding that § 207(g)(2) is an exemption, rather than an exception to § 207(a)(1). (Dkt. #126.)
Because this argument is so far afield from the issue before this court, the court will deny plaintiffs’
motion to cite supplemental authority.

                                                  16
Wisconsin state law to calculate overtime using the straight time average method, which is

a necessary predicate for their class claim. 15


II.   Individual Claims

       As previously noted, plaintiffs Schilling and Krohn also pursue individual state law

claims based on allegations that they were misclassified as subjourney sheet metal workers,

entitling them to the higher general laborer rate both for straightforward pay and

calculation of overtime. In responding to proposed findings of fact, defendant concedes

that drilling holes properly falls within the general laborer category but contends that

Schilling’s and Krohn’s detailed accounts of their work and the amount of time worked in

that category are subject to credibility challenges. Specifically, defendant argues that their

detailed accounts are materially disputed by PGA’s corporate representative, who testified

that “there’s no way he could remember from day to day at this point what anybody did a

year and a half ago on a day-to-day basis, nor could Mr. Krohn and Mr. Schilling.” (Def.’s

Opp’n (dkt. #99) 21-22.)

       While the court shares plaintiffs’ concern that defendant could have developed

additional evidence to dispute Schilling’s and Krohn’s accounts of their day-to-day work

experience, plaintiffs have the burden of proof. Accordingly, plaintiffs “must lay out the

elements of the claim, cite the facts [that they] believe [] satisfies these elements, and

demonstrate why the record is so one-sided as to rule out the prospect of a finding in favor


15
   Perhaps plaintiffs would have individual claims based on the lack of an agreement to calculate
overtime based on the rate of pay on the work performed during the overtime hours, but plaintiffs
purport to proceed on a class claim and, therefore, their theory of liability must be amenable to
classwide proof.
of the non-movant on the claim.” Hotel 71 Mezz Lender LLC v. Nat’l Ret. Fund, 778 F.3d

593, 601 (7th Cir. 2015). Because defendant has pointed out reason for uncertainty,

especially as to the percentage of time plaintiffs worked as general laborers, the court will

deny plaintiffs’ motion for summary judgment with respect to the amount of time plaintiffs

Schilling and Krohn spent on a day-to-day or week-to-week doing general laborer work,

leaving that issue for a trail to the bench.



                                           ORDER
       IT IS ORDERED that:

       1) Plaintiffs’ motion for summary judgment (dkt. #85) is DENIED.

       2) Defendant PGA, Inc.’s motion for summary judgment (dkt. #90) is DENIED
          AS MOOT IN PART AND GRANTED IN PART, as described above.

       3) Defendant’s motion for leave to file supplemental authority (dkt. #124) is
          DENIED AS MOOT.

       4) Plaintiffs’ motion for leave to file supplemental authority (dkt. #126) is
          DENIED.

       5) Plaintiffs’ motion to file a supplemental brief (dkt. #128) is GRANTED.

       6) Defendant’s motion for leave to file a response brief (dkt. #130) is DENIED AS
          MOOT.

       7) The clerk’s office is directed to enter judgment in defendant’s favor at the close
          of this case on plaintiff’s cash fringe state law claim, cash fringe FLSA claim, and
          straight time average rate overtime state law claim.




                                               18
8) The court will hold a telephonic scheduling conference to set a date for the bench
   trial on plaintiffs’ remaining individual claims brought by Schilling and Krohn
   on October 31, 2018, at 11:00 a.m.

Entered this 23rd day of October, 2018.


                                   BY THE COURT:


                                   /s/
                                   ____________________________________
                                   WILLIAM M. CONLEY
                                   District Judge




                                     19
